DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 01/31/2022 and 08/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-9, 11, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2013/0092716 A1) in view of Steiner (US 2,195,603).
Regarding claim 2, Wetsch teaches a method for processing a dunnage material (See ¶ [0028] describing an apparatus/method for processing dunnage), the method comprising:
converting supply material (See Figs 1 & 5, #19) into low-density dunnage (See ¶ [0037] describing the conversion of material into dunnage material) and moving the dunnage in a dispensing direction along a material path (See Fig 5 illustrating the dunnage being moved along a material path {#B});
bending the dunnage to deflect the material path around an end of a cutting member (See Fig 2, #15 illustrating a cutting member. See further Fig 5 illustrating that the dunnage material is deflected around the cutting member); and
in response to the dunnage being retracted back, causing the cutting member to begin to sever the dunnage material (See ¶ [0065] describing the operation of the dunnage machine in a reverse direction to "pull the converted strip against the cutting member to sever a portion of the converted trip.").
	Wetsch does not specifically teach bending, by a biasing member, the dunnage to deflect the material path around an end of a cutting member.
	Steiner teaches bending, by a biasing member (See Fig 1, #21/#22/#23), the dunnage to deflect the material path around an end of a cutting member (See Fig 1 illustrating that the material is deflected {#35} about the end of a cutting member {#41}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wetsch to incorporate the teachings of Steiner to include a biasing member for deflecting the material about the cutting blade with the motivation of directing the web of material to ensure that it remains in an accessible position for grasping by the user, as recognized by Steiner on col 3, lns 28-38.

Regarding claim 7, Wetsch does not specifically teach wherein the bending the dunnage to deflect the material path comprising forming a bend of at least 25°.
	Steiner teaches wherein the bending the dunnage to deflect the material path comprising forming a bend of at least 25° (See Fig 1 illustrating that the material is deflected at least 25° about the deflecting plates {#21/#22/#23}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wetsch to incorporate the teachings of Steiner to include a biasing member for deflecting the material about the cutting blade with the motivation of directing the web of material to ensure that it remains in an accessible position for grasping by the user, as recognized by Steiner on col 3, lns 28-38.

Regarding claim 8, Wetsch does not specifically teach wherein the bending the dunnage to deflect the material path comprising forming a bend of at least 45°.
	Steiner teaches wherein the bending the dunnage to deflect the material path comprising forming a bend of at least 45° (See Fig 1 illustrating that the material is deflected at least 45° about the deflecting plates {#21/#22/#23}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wetsch to incorporate the teachings of Steiner to include a biasing member for deflecting the material about the cutting blade with the motivation of directing the web of material to ensure that it remains in an accessible position for grasping by the user, as recognized by Steiner on col 3, lns 28-38.

Regarding claim 9, Wetsch further teaches wherein converting supply material into low-density dunnage comprises crumpling the supply material (See ¶ [0029] - [0030]).
	
Regarding claim 11, Wetsch further teaches wherein, in the cutting position, the biasing member contacts the dunnage material downstream of the cutting member, and is out of contact with the dunnage material at a longitudinal location at which the dunnage material contacts the cutting member (See ¶ [0041] - [0042]).

Regarding claim 15, Wetsch teaches a method for processing a dunnage material (See ¶ [0028] describing an apparatus/method for processing dunnage), the method comprising:
in a dunnage crumpling device (See Figs 1 & 5, #120), crumpling supply material (See Figs 1 & 5, #19) into low-density dunnage (See ¶ [0037] describing the conversion of material into dunnage material) and moving the dunnage in a dispensing direction along a material path while maintaining a biasing member in a dispensing position sufficiently spaced from the material path to allow the crumpled dunnage to be dispensed past a cutting member (See Fig 5 illustrating the dunnage being moved along a material path {#B});
deflecting dunnage in the material path around an edge of the cutting member (See Fig 2, #15 illustrating a cutting member. See further Fig 5 illustrating that the dunnage material is deflected around the cutting member); and
with the biasing member in the cutting position, retracting the dunnage backwards, causing the cutting member to begin to sever the dunnage material (See ¶ [0065] describing the operation of the dunnage machine in a reverse direction to "pull the converted strip against the cutting member to sever a portion of the converted trip.").
	Wetsch does not specifically teach bending, by a biasing member, the dunnage to deflect the material path around an end of a cutting member.
Steiner teaches moving the biasing member (See Fig 1, #21/#22/#23) from the dispensing position to a cutting position in bending, by a biasing member such that the biasing member (See Fig 1 illustrating that the material is deflected {#35} about the end of a cutting member {#41}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wetsch to incorporate the teachings of Steiner to include a biasing member for deflecting the material about the cutting blade with the motivation of directing the web of material to ensure that it remains in an accessible position for grasping by the user, as recognized by Steiner on col 3, lns 28-38.

Regarding claim 18, Wetsch does not specifically teach wherein the biasing member is disposed further from the cutting member in the dispensing position than in the cutting position such that the dunnage material is not biased around the edge of the cutting member.
	Steiner teaches wherein the biasing member (See Fig 1, #21/#22/#23) is disposed further from the cutting member in the dispensing position than in the cutting position such that the dunnage material is not biased around the edge of the cutting member (See Fig 1 illustrating that the material is deflected {#35} about the end of a cutting member {#41}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wetsch to incorporate the teachings of Steiner to include a biasing member for deflecting the material about the cutting blade with the motivation of directing the web of material to ensure that it remains in an accessible position for grasping by the user, as recognized by Steiner on col 3, lns 28-38.

Regarding claim 19, Wetsch further teaches wherein the cutting member comprises a blade oriented in a generally downstream direction along the material path (See Fig 4 illustrating that the cutting member {#20}. See further Fig 5 which illustrates that the blade is directed in a generally downstream direction).

Allowable Subject Matter
Claims 3-6, 10, 12-14, 16-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731